Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s amendments and arguments are persuasive to overcome the 35 U.S.C. §§ 103 and 112 rejections from the Non-Final Office action mailed on December 22, 2020. Specifically, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of January 19, 2018. The claims are novel and non-obvious, since a prior art reference does not exist alone or in combination, to explicitly teach a method for generating user feedback information from a shave event associated with a user comprising the steps of: a) providing a shaving razor to the user, the shaving razor comprising: i) a handle comprising a connecting structure; ii) a hair cutting implement comprising at least one blade, the hair cutting implement being connected to the connecting structure; iii) at least one motion sensor positioned in the handle; iv) a hair cutting implement displacement sensor, the hair cutting implement displacement sensor comprising a magnet embedded in a follower which contacts the hair cutting implement and a magnetometer contained in the handle, as hair cutting implement rotates it causes follower to move inward into the handle displacing the magnet, the linear displacement of the follower directly correlates to the rotational displacement of the implement permitting the implement displacement sensor to measure a displacement of the hair cutting implement relative to a fixed position of the handle; v) a communication device positioned in the handle; and vi) a power source positioned in the handle; b) powering the at least one motion sensor, the hair cutting implement displacement sensor and the communication device via the power source; c) collecting shave event data associated with the user during the shave event from the at least one motion sensor and the hair cutting implement displacement sensor; and d) processing the shave event data to generate the user feedback information. Therefore, claims 1-11, 13-16 and 19 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841. The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715